Citation Nr: 9915036	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-10 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder. 

2.  Entitlement to service connection for a lumbar spine 
disorder. 

3.  Entitlement to a compensable evaluation for post-
operative residuals of a right inguinal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to June 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In a July 1998 VA Form 9, the veteran requested a hearing at 
the RO before a member of the Board.  In a September 1998 VA 
Form 9, the representative indicated that the veteran wanted 
a hearing in Washington, DC, before a member of the Board.  
In the October 1998 certification of appeal, the RO noted 
that the representative had withdrawn the hearing request.  
In March 1999, the Board requested clarification about the 
veteran's desire for a hearing.  In April 1999, the veteran 
indicated that he wanted a hearing at the RO before a  member 
of the Board.

Accordingly, the case is remanded to the RO for the following 
action:

The veteran should be scheduled for a 
travel board hearing and given adequate 
notice of the scheduled hearing.  See 
38 C.F.R. § 19.76 (1998).  

No inference should be drawn regarding the merits of the 
claim, and no action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









